DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 8/20/2021, with respect to DP rejection have been fully considered and are persuasive.  The DP rejection of claims 1 and 11 has been withdrawn.
Claims 1 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 9,536,528. A terminal disclaimer in compliance with 37 C.F.R. §1.321(c) was being filed. The DP rejection is overcome.
Claims 1 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,002,613. A terminal disclaimer in compliance with 37 C.F.R. §1.321(c) was being filed. The DP rejection is overcome.
Claims 1 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,714,096. A terminal disclaimer in compliance with 37 C.F.R. §1.321(c) was being filed. The DP rejection is overcome.
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1 and 11 are directed to a computer implemented method and system for evaluating the suitability of a hotword used to wake up a computer system. The claims recite “accessing, by the data processing hardware, training examples to identify an extent to which pronunciation of the candidate hotword varies among the training examples; generating, by the data processing hardware, based on the extent to which pronunciation of the candidate hotword varies among the training examples, a hotword suitability score for the candidate hotword; determining, by the data processing hardware, whether the hotword suitability score for the candidate hotword satisfies a suitability threshold”. These limitations are similar in scope to allowed parent application 15/981,376 with the added features of the pronunciation of the candidate hotword. For these reasons the claims are allowable because they incorporate allowable subject matter from the previously cited application while adding narrower scope to the claims. 
 A new Search was performed and no art was found which beat the priority date and taught the claimed limitations as a whole. The dependent claims 2-10, 12-20 all further narrow the scope of the independent claims and are therefore allowable because they are based on allowable claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656